IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs, May 9, 2000

                 STATE OF TENNESSEE v. DEWAYNE JORDAN

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 97-03036-38    Joseph Dailey, Judge



                   No. W1999-01693-CCA-R3-CD - Filed December 6, 2000


The Defendant, Dewayne Jordan, was found guilty by a Shelby County jury of first degree
premeditated murder of one victim, first degree felony murder of a second victim and aggravated
robbery. The Defendant was sentenced to two consecutive life sentences for the murder convictions
and to ten years imprisonment for the aggravated robbery conviction. The ten-year sentence was to
be served concurrently with the two life sentences. The Defendant now appeals his convictions,
raising the following issues: (1) whether there was sufficient evidence to convict the Defendant of
first degree premeditated murder, first degree felony murder and aggravated robbery, (2) whether the
trial court properly admitted the Defendant’s statement into evidence, and (3) whether the trial court
properly ordered that the Defendant’s two life sentences be served consecutively. We affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT, JR., JJ., joined.

Tony N. Brayton, Assistant Public Defender and Dianne Thackery, Assistant Public Defender, for
the appellant, Dewayne Jordan.

Paul G. Summers, Attorney General and Reporter, J. Ross Dyer, Assistant Attorney General,
William L. Gibbons, District Attorney General, Jerry Harris, Assistant District Attorney General,
and Lee V. Coffee, Assistant District Attorney General for the appellee, State of Tennessee.

                                             OPINION
       In March 1999, a Shelby County jury convicted the Defendant of aggravated robbery of
Timothy Woods, first degree (felony) murder1 of Leandre Maclin, and first degree (premeditated)
murder of Christopher Burchette. The Defendant now appeals his convictions, arguing the
following: (1) that the trial court erred in admitting the Defendant’s statement into evidence; (2) that
there was insufficient evidence to convict the Defendant of first degree murder, felony murder and
aggravated robbery; and (3) that the trial court erred in ordering that the Defendant’s two life
sentences be served consecutively. We affirm the judgment of the trial court.

                                                     I. FACTS

       On October 28, 1996, the Defendant, Dewayne Jordan, went to Michael Lawrence’s house
with Anthony Phillips2 and Eric Chambers. Phillips wanted Lawrence to check the brakes on his car.
After Lawrence inspected the car, Phillips asked Lawrence where they could get some marijuana.
Lawrence said that they could probably get some on Lamar Circle. Lawrence then agreed to take the
three men to get some marijuana. On the way to Lamar Circle, Phillips decided to page Timothy
Woods, a cocaine dealer, to get some “sticky stuff,” i.e., moist marijuana. At Chambers’ direction,
Lawrence drove the three men to Leandre Maclin’s3 home and parked on the street. Phillips,
Chambers and the Defendant got out of the car and walked towards the house. A few minutes later
Timothy Woods pulled into the driveway.

         Woods testified that when he pulled into Maclin’s driveway, Chambers, Phillips and the
Defendant approached the car. Chambers then pulled a gun on Woods. At some point, Maclin came
outside, and Woods was able to run to a nearby store and call his cousin. Woods left the keys,
including those to his apartment, in the ignition of his car. Woods testified that as he was running,
he heard five or six gunshots.

        The Defendant took Maclin to the car where Lawrence was waiting. Lawrence noticed that
the Defendant had a gun and told the Defendant that he did not want to be a part of a shooting. The
Defendant told Lawrence to shut up and drive. The Defendant then asked Maclin where Woods
stayed. Maclin replied, “[Y]ou all know I’m straight. I’m going to run you out here and get you
straight.” Lawrence drove the Defendant and Maclin to Woods’ apartment. Chambers and Phillips
followed in Woods’ car.

     In the meantime, Woods went back to Maclin’s home and noticed that his car was missing.
Woods’ cousin, Terry Jones, took Woods to his grandmother’s home where he called the police and




       1
           The murder of Leandre Maclin was committed during the course of a robbery.
       2
           Anthony Phillips is the Defendant’s brother.

       3
           Leandre Maclin is the victim the felony murd er.

                                                          -2-
reported that his car had been stolen. Woods also called his roommate, Christopher Burchette,4 to
tell him what had happened.

        When the Defendant arrived at Woods’ apartment, he told Maclin to get out of the car. The
Defendant then took the keys to Woods’ apartment and told Lawrence that he would be back soon.
The Defendant, Maclin, Chambers and Phillips all went into Woods’ apartment. Approximately
fifteen minutes later, the Defendant and Chambers returned to the car and told Lawrence to leave.
However, before Lawrence was able to drive very far, the Defendant told Lawrence to stop and wait
for Phillips. When Phillips appeared and entered the car, the Defendant, Lawrence, Phillips and
Chambers drove away. As he was driving, Lawrence was told by one of the men “you don’t know
shit about nothing. And if you say something you’re going to be in trouble and your family, too.”

        Later, Woods and his cousin went to Woods’ apartment. Woods went inside while his cousin
waited in the parking lot. When Woods entered the apartment, he saw Burchette lying face-down
on the floor. He noticed that the apartment had been ransacked. Woods then went into the bedroom
and saw Maclin face-down in the bedroom. Woods called the police. According to Woods, there
was some cocaine missing from a safe in the apartment.

        Two weeks after the murders, at approximately 6:30 a.m. on November 11, 1996, the
Defendant and Phillips were arrested. At approximately 10:30 a.m., Officer Richard David Roleson,
along with Sergeant Biding, of the Memphis Police Department advised the Defendant of his rights
and interrogated the Defendant. Sergeants Ballard and Helldorfer took over the interrogation at
approximately 4:00 or 4:30 in the afternoon and got a written statement from the Defendant. Before
getting the statement from the Defendant, Ballard and Helldorfer again advised the Defendant of his
rights. After the written statement was typed, the Defendant was told to read the statement to see
if it was correct. The Defendant then initialed each page of the statement and signed it at the end.
In the statement, the Defendant admitted to participating in the murders of Burchette and Maclin.


                                                  II. ANALYSIS

                                     A. SUPPRESSION OF EVIDENCE

       The Defendant argues that the trial court erred in denying his motion to suppress the
statement that the he gave to police on the day of his arrest. The Defendant argues that his rights
under the Fifth and Fourteenth Amendments of the United States Constitution and Article I, § 9 of
the Constitution of the State of Tennessee were violated because his statement was coerced and thus
not voluntary. We disagree.

      When an evidentiary hearing is held on the merits of a motion to suppress, the State must
demonstrate by a preponderance of the evidence that the Defendant’s statements were voluntary,


       4
           Christopher Burchette is the victim of first degree premeditated murder.

                                                         -3-
knowing and intelligent. State v. Andrade Bruce Williams, Jr., No. 01C01-9803-CR-00104, 1999
WL 191782, at *3 (Tenn. Crim. App., Nashville, Apr. 8, 1999) (citing State v. Kelly, 603 S.W.2d
726, 728 (Tenn. 1980)). The trial court, as the trier of fact, is entrusted with determining the
credibility of witnesses, as well as the weight and value of the evidence presented. State v. Odom,
928 S.W.2d 18, 23 (Tenn. 1996). In determining the admissibility of a confession, the totality of the
circumstances must be examined. State v. Smith, 933 S.W.2d 450, 455 (Tenn. 1996). The
confession “‘must not be extracted by any sort of threats or violence, nor obtained by any direct or
implied promises, however slight, nor by the exertion of any improper influence . . .’” Id. (quoting
Bram v. United States, 168 U.S. 532, 542-43 (1897)). The standard to be followed is whether “‘the
behavior of the State’s law enforcement officials was such as to overbear petitioner’s will to resist
and bring about confessions not freely self-determined . . . .’” Kelly, 603 S.W.2d at 728 (quoting
Rogers v. Richmond, 365 U.S. 534, 544 (1961)).

         A trial court’s determination at a suppression hearing is presumptively correct on appeal.
State v. Stephenson, 878 S.W.2d 530, 544 (Tenn. 1994). The reviewing court is bound by the trial
court’s findings of fact unless the evidence found in the record preponderates against these findings.
Odom, 928 S.W.2d at 23. On review, the prevailing party is entitled to the strongest legitimate view
of the evidence and all reasonable inferences therefrom. Id. However, this Court is not bound by
the trial court’s conclusions of law. State v. Simpson, 968 S.W.2d 776, 779 (Tenn. 1998).

        Viewing the evidence in the light most favorable to the State, the Defendant was fully
informed of his rights and gave a knowing, intelligent and voluntary statement to the police on the
day of his arrest. The Defendant signed an “Interrogation Advice of Rights,” which stated that he
had been advised of his Miranda rights by Detective Roleson on the morning of the arrest. The
Defendant was again advised of his rights by Sgt. Ballard before he made his final statement.
Although the statement mistakenly listed the Defendant’s name as Dewayne Phillips, it is clear that
the information was provided by the Defendant. After the statement was given, the Defendant
initialed each page and signed at the end, indicating that the statement was a true and accurate
account of what happened.

        The officers that interviewed the Defendant testified that they did not improperly influence
the Defendant into making a statement through the use of threats or promises. Although there was
testimony from the Defendant and Phillips, the Defendant’s brother, that officers brought Phillips
into the interrogation room and left him alone with the Defendant for approximately thirty minutes,
witnesses for the State maintained that Phillips only stopped briefly in the doorway and told the
Defendant to tell the truth. The trial court credited the testimony of the officers over that of the
Defendant and his brother. As the evidence in the record does not preponderate against factual
findings of the trial court, this Court must defer to the trial court’s determination that the Defendant’s
statement was given knowingly and voluntarily and thus, properly admitted at trial.




                                                   -4-
                              B. SUFFICIENCY OF THE EVIDENCE

       The Defendant argues that insufficient evidence was presented at trial to convict him of first
degree premeditated murder, felony murder and aggravated robbery. We disagree.

        When an accused challenges the sufficiency of the evidence, an appellate court’s standard
of review is whether, after considering the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.
1985); Tenn. R. App. P. 13(e). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State v. Dykes,
803 S.W.2d 250, 253 (Tenn. Crim. App. 1990).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. Liakas v. State,
286 S.W.2d 856, 859 (Tenn. 1956); State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999). On the
contrary, this Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Questions concerning the credibility of the
witnesses, the weight and value of the evidence, as well as all factual issues raised by the evidence
are resolved by the trier of fact. Liakas, 286 S.W.2d at 859. Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the convicted
criminal defendant bears the burden of showing that the evidence was legally insufficient to sustain
a guilty verdict. Id.

        Sufficient evidence was presented at trial to convict the Defendant of aggravated robbery of
Timothy Woods, felony murder of Leandre Maclin, and first degree premeditated murder of
Christopher Burchette. Michael Lawrence, who was also charged in this case, testified against the
Defendant at trial. Lawrence testified that the Defendant took part in all of the crimes for which he
stands convicted. The Defendant argues that there was insufficient corroboration of this testimony
to convict him of the crimes charged. A criminal defendant cannot be convicted solely on the
uncorroborated testimony of an accomplice. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994).
Whether the testimony of an accomplice has been sufficiently corroborated is a question for the jury.
State v. Heflin, 15 S.W.3d 519, 524 (Tenn. Crim. App. 1999). However, corroborating evidence
need not be sufficient in and of itself to support a conviction, but it must fairly connect the Defendant
with the commission of the crime. State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App. 1992).

        Although Michael Lawrence was charged as an accomplice in these crimes, there was ample
corroboration of his testimony to support the convictions against the Defendant. The Defendant, in
his own statement, admitted to participating in the crimes. Moreover, Timothy Woods testified
regarding events that took place just prior to the murders, which included the aggravated robbery of
his car. According to Woods, the Defendant, Phillips and Chambers approached him while his car


                                                  -5-
was parked in Maclin’s driveway. Chambers pulled a gun on Woods, and it was only when the men
were distracted by the appearance of Maclin that Woods was able to escape. Woods left the keys
to his apartment in the ignition of the car when he ran away. Woods testified that when he returned
to Maclin’s house sometime later, his car was gone. Such testimony substantiated Lawrence’s
testimony that the men were armed and that they were able to enter Woods’ apartment because he
left his keys in the car when he escaped.

        The Defendant, in his own statement, admitted that he had taken part in the murder of
Leandre Maclin. The Defendant stated that Chambers said that Maclin could not be left alive. Given
the testimony of Lawrence and Woods regarding the robbery of Woods’ car, there was sufficient
evidence to convict the Defendant of murdering Maclin during the perpetration of an aggravated
robbery.

        Regarding the death of Christopher Burchette, sufficient evidence was presented at trial for
a rational jury to find beyond a reasonable doubt that the Defendant was guilty of first degree
murder. First degree murder is the premeditated and intentional killing of another person. Tenn.
Code Ann. § 39-13-202(a)(1). Once a homicide has been established, it is presumed to be second
degree murder, and the State has the burden of proving premeditation to raise the offense to first
degree murder. State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999) (citing State v. Nesbit, 978 S.W.2d
872, 898 (Tenn. 1998)). Premeditation is defined as "an act done after the exercise of reflection and
judgment." Tenn. Code Ann. § 39-13-202(d).
        "Premeditation" means that the intent to kill must have been formed prior to the act
        itself. It is not necessary that the purpose to kill pre-exist in the mind of the accused
        for any definite period of time. The mental state of the accused at the time the
        accused allegedly decided to kill must be carefully considered in order to determine
        whether the accused was sufficiently free from excitement and passion as to be
        capable of premeditation.
Id. Premeditation is the process of thinking about a proposed killing before engaging in the
homicidal conduct. State v. Brown, 836 S.W.2d 530, 540-41 (Tenn. 1992).

        The existence of premeditation is a question of fact for the jury to determine and may be
inferred from the circumstances surrounding the offense. State v. Rosa, 996 S.W.2d 833, 837 (Tenn.
1999) (citing Brown, 836 S.W.2d at 539)). The use of a deadly weapon upon an unarmed victim and
declarations by the defendant of his intent to kill the victim may support the existence of
premeditation. State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997).

        Viewing the evidence in the light most favorable to the State, a jury could have reasonably
found that the Defendant killed Christopher Burchette after the exercise of reflection and judgment.
See Tenn. Code Ann. § 39-13-202(a)(1), (d). In the Defendant’s own statement, he admitted to
participating in the death of Burchette. The Defendant also acknowledged in his statement that there
was a discussion in which it was determined that Burchette and Maclin would have to be murdered.
According to the Defendant, Chambers told Phillips and the Defendant, “[W]e can’t leave without
them dead because they know where I stay, and they might take the police to my house or do
something to my family.” Burchette, who was tortured and shot in the back of the head, was

                                                -6-
unarmed at the time of his death. Given the foregoing facts, we conclude that there was sufficient
evidence for a jury to find beyond a reasonable doubt that the Defendant was guilty of premeditated
first degree murder.

        The Defendant also argues that he cannot be guilty of first degree murder because he was not
in the apartment when Burchette was killed. However, a person may be criminally responsible for
an offense committed by another person where he or she “[a]cting with the intent to promote or assist
the commission of the offense, or to benefit in the proceeds or results of the offense, the person
solicits, directs, aids, or attempts to aid another person to commit the offense.” Id. § 39-11-402(2).
Given the Defendant’s own statement, there was sufficient evidence for a rational jury to conclude
that the Defendant acted with the intent to promote or assist in the murders of Burchette and Maclin.



                                         C. SENTENCING

       The Defendant argues that the trial court erred in running his sentences consecutively. It is
within the sound discretion of the trial court whether or not an offender should be sentenced
consecutively or concurrently. State v. James, 688 S.W.2d 463, 465 (Tenn. Crim. App. 1984). A
court may order multiple sentences to run consecutively if it finds by a preponderance of the
evidence that the Defendant fits into one of the categories established in the statute. Tenn. Code
Ann. § 40-35-115(b).

        In this case, the trial court found that the Defendant was a dangerous offender. See Tenn.
Code Ann. § 40-35-115(b)(4). A dangerous offender is one "whose behavior indicates little or no
regard for human life, and no hesitation about committing a crime in which the risk to human life
is high." Tenn. Code Ann. § 40-35-115(b)(4). The trial court may order consecutive sentencing
where the defendant is considered a dangerous offender. Id. Here, the trial court found that the
Defendant showed little regard for human life in the manner in which the victims were killed. Both
victims were unarmed and shot in the back of the head. In addition, Burchette was tortured prior to
his death. This indicates the Defendant's lack of regard for human life and lack of hesitation to
commit a crime in which the risk to human life was high. Thus, we agree with the trial court that
the Defendant was a dangerous offender.

        When imposing consecutive sentences for an offender found by the court to be dangerous,
the court must also determine that consecutive sentences are reasonably related to the severity of the
offenses committed and that consecutive sentences are necessary to protect the public from further
criminal conduct by the defendant. State v. Wilkerson, 905 S.W.2d 933, 937-39 (Tenn. 1995); State
v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). There was adequate evidence for the trial court to
conclude that consecutive sentences were necessary to protect the public from further criminal
activity by the Defendant. In finding that consecutive sentences were necessary, the trial court stated
that “these were cold-blooded executions” that required thought and planning. The trial court also



                                                 -7-
noted that the Defendant threatened a witness during the trial. Clearly, the trial court was correct in
finding that consecutive sentences were justified in this case.

       Accordingly, we AFFIRM the judgment of the trial court.



                                                       ___________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                 -8-